Exhibit 10.1 

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of April 17,
2020 (the “Effective Date”) by and between CorMedix Inc., a Delaware corporation
(the “Company”), and John L. Armstrong, Jr. (“Executive”). Each of the Company
and Executive is referred to herein as a “Party” and together they are referred
to as the “Parties.”

TERMS

In consideration of the foregoing premises and the mutual covenants and
agreements herein contained, the Parties, intending to be legally bound, agree
as follows:

1.                  Employment.

(a)                Agreement. The Parties are subject to an Employment Agreement
dated as of March 1, 2017 (the “2017 Employment Agreement”). The Parties wish to
enter into this Agreement, which shall replace and supersede the 2017 Employment
Agreement, effective as of the Effective Date.

(b)               Services. Executive will continue to serve as the Company’s
Executive Vice President, Technical Operations. Executive will report directly
to, and be subject to the supervision of, the Company’s Chief Executive Officer
(the “CEO”). Executive will perform such services for the Company and have such
powers, responsibilities and authority as are customarily associated with the
position of Executive Vice President, Technical Operations and shall perform
customary and appropriate duties as may otherwise be reasonably assigned to the
Executive from time to time by the CEO.

(c)                Acceptance. Executive hereby accepts such employment subject
to the terms of this Agreement.

2.                  Term.

The duration of employment under this Agreement shall commence on the Effective
Date and shall continue for a term of three (3) years thereafter, unless sooner
terminated pursuant to Section 8 (such three-year period referred to herein as
the “Initial Term”); provided, however, that on the expiration of the Term, the
Term shall be extended automatically for additional, successive one-year periods
(such extended periods referred to herein as the “Extended Term”), unless one
Party shall notify the other in writing at least ninety (90) days before the
initial expiration of the Initial Term or the expiration of any successive
one-year period during the Extended Term that this Agreement shall not be so
extended after such expiry (a “Notice of Nonrenewal”). The Initial Term and the
Extended Term collectively shall be referred to herein as the “Term.”
Notwithstanding anything to the contrary contained herein, the provisions of
this Agreement specified in Sections 5, 6, 9, 10, 11, 12, and 13 shall survive
the expiration or termination hereof.

3.                  Duties; Place of Performance.

(a)                Duties. Except as otherwise set forth in this Section 3(a),
Executive (i) shall devote all of his business time, attention and energies to
the business and affairs of the Company, shall use his best efforts to advance
the interests of the Company, and shall perform his duties diligently and to the
best of his ability, in compliance with the Company’s policies and procedures
and the laws and regulations that apply to the Company’s business; and (ii)
shall not be engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage, that
will interfere with the performance by Executive of his duties hereunder or
Executive’s availability to perform such duties or that Executive knows, or
should reasonably know, will adversely affect, or negatively reflect upon, the
Company. With the advance written consent of the Company’s Board of Directors
(the “Board”), Executive may serve as a director of, or on the advisory
committee of, other pharmaceutical and life science companies.

-1- 

 



(b)               Place of Performance. The duties to be performed by Executive
hereunder shall be performed remotely, subject to reasonable travel requirements
on behalf of the Company, and provided that the Company can require Executive to
work at the Company’s headquarters for a reasonable number of days per month.

4.                  Compensation.

As full compensation for Executive’s performance of services as an employee of
the Company, the Company shall pay Executive as follows:

(a)                Base Salary. During the Initial Term, the Company shall pay
Executive an annual base salary of three hundred twenty five thousand dollars
($325,000) (as it may be increased from time to time as provided hereunder, the
“Base Salary”), less applicable withholdings and deductions. Payment shall be
made in accordance with the Company’s normal payroll practices. Upon the
expiration of the Initial Term, the Board, or its Compensation Committee, shall
review the Base Salary to determine whether an increase in the amount thereof is
warranted in its sole discretion. The Base Salary will not be decreased unless
(i) all officers and/or members of the Company’s executive management team
experience an equal or greater percentage reduction in annual base salary and/or
total compensation; and (ii) Executive’s Base Salary reduction is no greater
than twenty-five percent (25%).

(b)               Annual Bonus. Subject to the following provisions of this
Section 4(b), Executive shall be eligible for an annual bonus, less applicable
withholdings and deductions, based upon a target amount of thirty five percent
(35%) of the Base Salary then in effect, as determined by the Board (or its
Compensation Committee) in good faith based upon the achievement, during the
year in question, of corporate objectives for the Company as a whole established
by the Board (or its Compensation Committee) and such other factors as the Board
(or its Compensation Committee) deems appropriate. Executive must be employed by
the Company through December 31 of a given year in order to be eligible to earn
the annual bonus for such year. The annual bonus for a given year will be paid
no later than March 15 of the year following the year to which it relates.

(c)                Equity Grants. Each year during the Term, the Board (or its
Compensation Committee) will make an annual equity grant to Executive, which may
include restricted stock or restricted stock units (“Awards”) or options to
purchase shares of capital stock of the Company (“Stock Options”), with
time-based or performance-based vesting, in such amounts and on such terms as
the Board (or its Compensation Committee) deems appropriate.

(d)               Withholding. The Company will withhold from any amounts
payable under this Agreement such federal, state and local taxes as the Company
determines are required to be withheld pursuant to applicable law.

(e)                Expenses. The Company shall reimburse Executive for all
normal, usual and necessary expenses incurred by Executive in furtherance of the
business and affairs of the Company, including without limitation reasonable
travel, lodging, meals, and entertainment, upon timely receipt by the Company of
appropriate vouchers or other proof of Executive’s expenditures and otherwise in
accordance with any expense reimbursement policy as may from time to time be
adopted by the Company. Such reimbursements will be made in a timely manner and
in accordance with the policies of the Company, but in no event later than
December 31 of the year following the year in which Executive incurs such
expense. The amount of expenses eligible for reimbursement during one year will
not affect the expenses eligible for reimbursement in any other year, and is not
subject to liquidation or exchange for another benefit.

(f)                Other Benefits. Executive shall be entitled to all rights and
benefits for which he shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans, prescription drug reimbursement plans, short and long term
disability plans, life insurance and other so-called “fringe” benefits) as the
Company shall make available to its senior executives from time to time. All
such benefits are subject to the provisions of their respective plan documents
in accordance with their terms and are subject to amendment or termination by
the Company without Executive’ s consent.

(g)                Vacation. Executive shall be entitled to a vacation up to
thirty (30) days per annum, of which no more than two (2) weeks may be taken
consecutively, in addition to holidays observed by the Company and reasonable
periods of paid personal and sick leave. All such paid time off shall accrue and
be used in accordance with the Company’s established policies and procedures.

-2- 

 



5.                  Confidential Information and Inventions.

(a)                Confidential Information; Non-Disclosure and Non-Use.
Executive recognizes and acknowledges that in the course of his duties he will
receive confidential or proprietary information of the Company, its affiliates
or third parties with whom the Company or any such affiliates has an obligation
of confidentiality. Accordingly, during and after the Term, Executive agrees to
keep confidential and not disclose or make accessible to any other person or use
for any other purpose other than in connection with the fulfillment of his
duties under this Agreement, any “Confidential and Proprietary Information”
(defined below) owned by, or received by or on behalf of the Company or any of
its affiliates. The term “Confidential and Proprietary Information” shall
include, but shall not be limited to, confidential or proprietary scientific or
technical information, data, formulas and related concepts, business plans (both
current and under development), client lists, promotion and marketing programs,
trade secrets, or any other confidential or proprietary business information
relating to development programs, costs, revenues, marketing, investments, sales
activities, promotions, credit and financial data, manufacturing processes,
financing methods, and any and all information relating to the operation of the
Company’s business which the Company may from time to time designate as
confidential or proprietary or that Executive reasonably knows should be, or has
been, treated by the Company as confidential or proprietary. Executive expressly
acknowledges that the Confidential and Proprietary Information constitutes a
protectable business interest of the Company. Confidential and Proprietary
Information encompasses all formats in which information is preserved, whether
electronic, print, or any other form, including all originals, copies, notes, or
other reproductions or replicas thereof. Executive agrees: (i) not to use any
such Confidential and Proprietary Information for himself or others; and (ii)
not to take any Company material or reproductions (including but not limited to
writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof from the Company’s
offices at any time during his employment by the Company, except in connection
with the execution of Executive’s duties to the Company.

(b)               Return of Property. Upon request during employment and
immediately at the termination of his employment, Executive will return to the
Company all Confidential and Proprietary Information in any form (including all
copies and reproductions thereof) and all other property whatsoever of the
Company in his possession or under his control. If requested by the Company,
Executive will certify in writing that all such materials have been returned to
the Company. Executive also expressly agrees that immediately upon the
termination of his employment with the Company for any reason, Executive will
cease using any secure website, computer systems, e-mail system, phone system or
voicemail service provided by the Company for the use of its employees.
Notwithstanding the foregoing, Executive may retain his address book to the
extent it only contains contact information.

(c)                Exceptions. Confidential and Proprietary Information does not
include any information that: (i) at the time of disclosure is generally known
to, or readily ascertainable by, the public; (ii) becomes known to the public
through no fault of Executive or other violation of this Agreement; or (iii) is
disclosed to Executive by a third party under no obligation to Executive’s
knowledge to maintain the confidentiality of the information. The restrictions
in Section 5(a) above will not apply to any information the extent that that
Executive is required to disclose such information by law, provided that the
Executive (x) notifies the Company of the existence and terms of such
obligation, (y) gives the Company prompt notice to seek a protective or similar
order to prevent or limit such disclosure, and (z) only discloses that
information actually required to be disclosed. Notwithstanding the foregoing,
nothing in this Agreement is meant to prohibit Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the SEC, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Executive shall
not be required to obtain the prior authorization of the Company to make any
such reports or disclosures and is not required to notify the Company that he
has made such reports or disclosures.

(d)               Notice Of Immunity From Liability For Confidential Disclosure
Of A Trade Secret To The Government Or In A Court Filing. Pursuant to the
Federal Defend Trade Secrets Act of 2016, Executive shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that (a) is made (i) in confidence to a federal, state or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to his attorney and use the trade secret
information in the court proceeding, if the individual (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.

-3- 

 



(e)                Inventions. Executive agrees that all inventions,
discoveries, improvements and patentable or copyrightable works (“Inventions”)
initiated, conceived or made by him within the scope of the Company’s business
and in the course of his employment with the Company, either alone or in
conjunction with others, during the Term shall be the sole property of the
Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C.A., Section 101). The Company shall be the
sole owner of all patents, copyrights, trade secret rights, and other
intellectual property or other rights in connection therewith; provided, however
that this Section 5(e) shall not apply to Inventions which are not related to
the business of the Company and which are made and conceived by Executive not
during normal working hours, not on the Company’s premises and not using the
Company’s tools, devices, equipment or Confidential and Proprietary Information.
Subject to the foregoing, Executive hereby assigns to the Company all right,
title and interest he may have or acquire in all Inventions; provided, however,
that the Board may in its sole discretion agree to waive the Company’s rights
pursuant to this Section 5(e).

(f)                Further Actions and Assistance. Executive agrees to cooperate
reasonably with the Company and at the Company’s expense, both during and after
his employment with the Company, with respect to the procurement, maintenance
and enforcement of copyrights, patents, trademarks and other intellectual
property rights (both in the United States and foreign countries) relating to
the Inventions. Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, that the
Company reasonably may deem necessary or desirable in order to protect its
rights and interests in any Inventions. Executive further agrees that if the
Company is unable, after reasonable effort, to secure Executive’s signature on
any such papers, any officer of the Company shall be entitled to execute such
papers as his agent and attorney-in-fact and Executive hereby irrevocably
designates and appoints each officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf and to take any and
all actions as the Company reasonably may deem necessary or desirable in order
to protect its rights and interests in any Inventions, under the conditions
described in this Section 5(f).

(g)                Prior Inventions. Executive will not assert any rights to any
invention, discovery, idea or improvement relating to the business of the
Company or to his duties hereunder as having been made or acquired by Executive
prior to his work for the Company, except for the matters, if any, described in
Exhibit A to this Agreement.

(h)               Disclosure. Executive agrees that he will promptly disclose to
the Company all Inventions initiated, made, conceived or reduced to practice by
him, either alone or jointly with others, during the Term.

(i)                 Survival. The provisions of this Section 5 shall survive any
termination of this Agreement.

6.                  Non-Competition, Non-Solicitation and Non-Disparagement.

(a)                Executive understands and recognizes that his services to the
Company are special and unique and that in the course of performing such
services Executive will have access to and knowledge of Confidential and
Proprietary Information. Executive agrees that, during the Term and the twelve
(12) month period immediately following Executive’s separation from employment
(the “Termination Restriction Period”), whether such separation is voluntary or
involuntary, he shall not in any manner, directly or indirectly, on behalf of
himself or any person, firm, partnership, joint venture, corporation or other
business entity (“Person”), enter into or engage in any business involving the
development or commercialization of a preventive anti-infective product that
would be a competitor of Neutrolin or a product containing taurolodine or any
other product being actively developed or produced by the Company as of the date
of Executive’s termination of employment (the “Business of Company”), either as
an individual for his own account, or as a partner, joint venturer, owner,
executive, employee, independent contractor, principal, agent, consultant,
salesperson, officer, director or shareholder of such Person, in any capacity
that requires or could result in Executive’s intentional or unintentional use of
the Confidential and Proprietary Information and/or requires Executive to
perform services substantially similar to those performed for the benefit of the
Company during the Term, anywhere in the world, provided, however, that nothing
shall prohibit Executive from performing executive duties for any Person that
does not engage in the Business of Company. Executive acknowledges that, due to
the unique nature of the Business of the Company, the Company has a strong
legitimate business interest in protecting the continuity of its business
interests and its Confidential and Proprietary Information and the restriction
herein agreed to by Executive narrowly and fairly serves such an important and
critical business interest of the Company. Notwithstanding the foregoing,
nothing contained in this Section 6(a) shall be deemed to prohibit Executive
from acquiring or holding, solely for investment, publicly traded securities of
any corporation, some or all of the activities of which are engaged in the
Business of Company so long as such securities do not, in the aggregate,
constitute more than four percent (4%) of any class or series of outstanding
securities of such corporation; or being a passive investor holding less than
four percent (4%) of a private equity, venture capital or other commingled fund;
and further notwithstanding the foregoing, nothing contained in this Section
6(a) shall preclude Executive from becoming an employee of, or from otherwise
providing services to, a separate division or operating unit of a
multi-divisional business or enterprise (a “Division”) if: (i) the Division by
which Executive is employed, or to which Executive provides services, is not
engaged in the Business of Company, (ii) Executive does not provide services,
directly or indirectly, to any other division or operating unit of such
multi-divisional business or enterprise engaged in or proposing to engage in the
Business of Company (individually, a “Competitive Division” and collectively,
the “Competitive Divisions”) and (iii) the Competitive Divisions, in the
aggregate, accounted for less than one-third of the multi-divisional business or
enterprise’s consolidated revenues for the fiscal year, and each subsequent
quarterly period, prior to Executive’s commencement of employment with or
provision of services to the Division.

-4- 

 



(b)               Reasonableness of Restriction. Executive hereby acknowledges
and agrees that the covenant against competition provided for pursuant to
Section 6(a) is reasonable with respect to its duration, geographic area and
scope. In addition, Executive acknowledges that the Company engages in the
Business of Company throughout the world, and Executive has been involved in the
Business of the Company in that geographic area. If, at the time of enforcement
of this Section 6, a court holds that the restrictions stated herein are
unreasonable under the circumstances then existing, the Parties hereto agree
that the maximum duration, scope or geographic area legally permissible under
such circumstances will be substituted for the duration, scope or area stated
herein.

(c)                Non-Solicitation. During the Term and the applicable
Termination Restriction Period (as defined below), Executive shall not, directly
or indirectly, on his own behalf or on behalf of any person or entity, without
the prior written consent of the Company:

(i)                 solicit or induce any employee, consultant or independent
contractor of the Company or any of its affiliates to leave the employ of (or
end a contracting relationship with) the Company or any affiliate; or hire for
any competitive purpose any employee consultant or independent contractor of the
Company; or hire any former employee who has left the employment of the Company
or any affiliate of the Company within six (6) months of the termination of such
employee’s employment with the Company or any such affiliate for any competitive
purpose; or hire any former consultant or independent contractor who has ended
his or her consultancy or contracting relationship with the Company or any
affiliate of the Company within six (6) months of the end of such consultancy or
contracting relationship for any competitive purpose; or hire any former
employee of the Company in knowing violation of such employee’s non-competition
agreement with the Company or any such affiliate; or

(ii)               solicit, divert or take away, or attempt to divert or take
away, the business or patronage of any agent, client or customer of the Company
which was served by the Company during the twelve (12) -month period prior to
the termination of Executive’s employment with the Company; or induce,
encourage, or attempt to induce or encourage any client or customer of the
Company which was served by the Company during the twelve (12) -month period
prior to the termination of Executive’s employment with the Company to reduce,
limit, or cancel its business with the Company.

For clarity, the foregoing shall not be violated by general advertising, by
serving as a reference upon request or by actions taken in the good faith
performance of Executive’s duties to the Company.

(d)               Non-Disparagement. Executive agrees that he shall not directly
or indirectly disparage, whether or not truthfully, the name or reputation of
the Company or any of its affiliates, including but not limited to, any officer,
director, employee or shareholder (provided Executive has had material dealings
with such shareholder) of the Company or any of its affiliates; provided that,
nothing in this Section shall be construed to interfere with Executive’s right
to engage in protected concerted activity under the National Labor Relations
Act. Notwithstanding this Section 6(d), nothing contained herein shall apply to
statements made by Executive (x) in the course of his responsibility to evaluate
the performance and/or participate in any investigation of the conduct or
behavior of officers, employees and/or others, (y) as part of any judicial,
administrative or other legal action or proceeding, or (z) in rebuttal of false
or misleading statements by others, and nothing shall be construed to limit or
impair the ability of Executive to provide truthful testimony in response to any
validly issued subpoena or to file pleadings or respond to inquiries or legal
proceedings by any government agency to the extent required by applicable law.
These non-disparagement obligations will cease to apply two (2) years after
Executive’s termination of employment.

(e)                Enforcement. In the event that Executive breaches or
threatens to breach any provisions of Section 5 or this Section 6, then, in
addition to any other rights the Company may have, it shall be entitled to seek
injunctive relief to enforce such provisions. In the event that an actual
proceeding is brought in equity to enforce the provisions of Section 5 or this
Section 6, Executive shall not urge as a defense that there is an adequate
remedy at law nor shall the Company be prevented from seeking any other remedies
that may be available to it nor shall the Company be required to post a bond.

-5- 

 



(f)                Remedies Cumulative; Judicial Modification. Each of the
rights and remedies enumerated in Section 6(e) shall be independent of the
others and shall be in addition to and not in lieu of any other rights and
remedies available to the Company at law or in equity. If any of the covenants
contained in this Section 6, or any part of any of them, is hereafter construed
or adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies, which shall be
given full effect without regard to the invalid portions. If any of the
covenants contained in this Section 6 is held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
Parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable.

(g)                Survival. The provisions of this Section 6 shall survive any
termination of this Agreement.

7.                  Representations and Warranties.

(a)                By Executive. Executive hereby represents and warrants to the
Company as follows:

(i)                 Neither the execution or delivery of this Agreement nor the
performance by Executive of his duties and other obligations hereunder conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which Executive is
a party or by which he is bound.

(ii)               Executive has the full right, power and legal capacity to
enter and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Executive enforceable against him in accordance with its terms. No approvals or
consents of any persons or entities are required for Executive to execute and
deliver this Agreement or perform his duties and other obligations hereunder.

(iii)             Executive will not use any confidential information or trade
secrets of any third Party in his employment by the Company in violation of the
terms of the agreements under which he had access to or knowledge of such
confidential information or trade secrets.

(b)               By The Company. The Company hereby represents and warrants to
Executive that the Company has the full right and power to enter and deliver
this Agreement and to perform its obligations hereunder. This Agreement
constitutes the legal, valid and binding obligation of the Company enforceable
against it in accordance with its terms. All approvals or consents required for
the Company to validly execute and deliver this Agreement and perform its
obligations hereunder, including, without limitation, approval of the Board, if
required, have been obtained.

8.                  Termination.

(a)                Cause. Executive’s employment hereunder may be terminated by
the Company immediately for Cause. Any of the following actions by Executive
shall constitute “Cause”:

(i)                 The willful failure, disregard or refusal by Executive to
perform his material duties or obligations under this Agreement (other than as a
result of Executive’s mental incapacity or illness, as confirmed by medical
evidence provided by a physician selected by the Company);

-6- 

 



(ii)               Any willful, intentional or grossly negligent act by
Executive having the effect of materially injuring (whether financially or
otherwise) the business or reputation of the Company or any of its affiliates
(other than acts that were performed in a good faith attempt to advance the
business interests of the Company);

(iii)             Executive’s conviction of any felony involving moral turpitude
(including entry of a guilty or nolo contendere plea);

(iv)             The Executive’s qualification as a “bad actor,” as defined by
17 CFR 230.506(a);

(v)               The good faith determination by the Board, after a reasonable
and good-faith investigation by the Company that Executive engaged in some form
of harassment prohibited by law (including, without limitation, harassment on
the basis of age, sex or race) unless Executive’s actions were specifically
directed by the Board;

(vi)             Any material misappropriation or embezzlement by Executive of
the property of the Company or its affiliates (whether or not a misdemeanor or
felony); or

(vii)           Breach by Executive of any material provision of this Agreement
that is materially injurious to the Company.

Notwithstanding the foregoing, in no event shall Cause exist unless the
Company’s Board has made a formal determination of Cause by majority vote and
provided Executive with ten (10) days advance notice followed by the right to be
heard in front of the entire Board followed by a second majority vote finding
that Cause still exists. Such meeting of the Board can occur in person or via
teleconference. If the circumstances surrounding Cause are reasonably curable,
then the Executive shall have the right to cure those circumstances over the
next twenty (20) days. If the circumstances are not curable or if those
circumstances still exist after the cure period has expired, then (and only
then) shall Cause be deemed to exist for purposes of this Agreement.

(b)               Death. Executive’s employment hereunder shall be terminated
upon Executive’s death.

(c)                Disability. The Company may terminate Executive’s employment
hereunder due to Executive’s “Disability” (defined below) while Executive is so
Disabled. For purposes of this Agreement, a termination due to Executive’s
“Disability” shall be deemed to have occurred if the Executive has not been able
to perform his material duties for one hundred eighty (180) days in a three
hundred sixty five (365) day period.

(d)               Good Reason. Executive may terminate his employment hereunder
for “Good Reason” (as defined below) pursuant to the procedures set forth in
this Section 8(d). In order for Executive to resign for Good Reason, Executive
must provide written notice to the Board of the existence of the Good Reason
condition within sixty (60) days of the initial existence of such Good Reason
condition. Upon receipt of such notice, the Company will have thirty (30) days
during which it may attempt to remedy the Good Reason condition. If so remedied,
Executive may not resign for Good Reason based on such condition. If the Good
Reason condition is not remedied within such thirty (30) day period, Executive
may resign based on the Good Reason condition specified in the notice effective
no later than thirty (30) days following the expiration of the thirty (30) day
cure period. The term “Good Reason” shall mean any of the following occurring
without the Executive’s consent:

(i)                 any material breach of this Agreement by the Company;

(ii)               any material reduction by the Company of Executive’s duties,
responsibilities, or authority;

(iii)             a material reduction in Executive’s annual Base Salary unless
(i) all officers and/or members of the Company’s executive management team
experience an equal or greater percentage reduction in annual base salary and/or
total compensation; and (ii) Executive’s Base Salary and/or total compensation
reduction is no greater than twenty-five (25) percent; or

-7- 

 



(iv)             a material reduction in Executive’s target bonus level unless:
(i) all officers and/or members of the Company’s executive management team
experience an equal or greater percentage reduction related to target bonus
levels; and (ii) Executive’s target bonus level reduction is no greater than
twenty-five (25) percent.

(e)                Convenience. Either Party may terminate Executive’s
employment hereunder for any reason or no reason at any time upon sixty (60)
days written notice of termination to the other Party, which notice shall
specify the termination date, or by providing a Notice of Nonrenewal to the
other Party pursuant to the terms of Section 2.

9.                  Compensation upon Termination.

In the event Executive’s employment is terminated, the Company shall pay to
Executive the Base Salary and benefits otherwise payable to him under Section 4
through the last day of his actual employment by the Company, along with any
reimbursable business expenses subject to Company policy and any amounts due
under any benefit plan or program in accordance with its terms (together, the
“Accrued Compensation”). Except for the Accrued Compensation, rights to
indemnification and directors’ and officers’ liability insurance, and as
otherwise required by law, Executive will have no further entitlement hereunder
to any other compensation or benefits from the Company except as expressly
provided below:

(a)                Death or Disability. If Executive’s employment is terminated
as a result of his death or Disability, the Company shall pay to Executive or to
Executive’s estate, as applicable, the Accrued Compensation. In addition,
Executive shall receive the bonus due for any completed fiscal year to the
extent that such bonus has not yet been paid (including timing of payment, the
“Prior Year Bonus”).

(b)               Cause. If Executive’s employment is terminated by the Company
for Cause, Executive shall not be entitled to receive any payments or benefits
other than the Accrued Compensation, rights to indemnification and directors’
and officers’ liability insurance and as otherwise required by law. All
outstanding Awards and Options that were granted to Executive by the Company
before the Effective Date that have not vested as of the date of termination
shall be forfeited as of that date. All outstanding Awards and Options that are
granted on or after the Effective Date, whether or not vested, shall be
forfeited to the Company as of such date.

(c)                Other than for Cause, Non-Renewal, Death or Disability. If
the Company terminates Executive’s employment, other than as a result of
Executive’s death or Disability, other than by Notice of Nonrenewal and other
than for Cause, or if Executive terminates Executive’s employment for Good
Reason, then conditioned upon Executive executing and not revoking a Release (as
defined below) following such termination, the Company will provide to Executive
the following separation benefits:

(i)                 Payment of the Accrued Compensation and Prior Year Bonus,
rights to indemnification and directors’ and officers’ liability insurance and
any rights or privilege otherwise required by law,

(ii)               Payment to Executive of an amount equal to nine (9) months of
his Base Salary, which shall be paid over a period of nine (9) months following
the termination date,

(iii)             Payment to Executive of a prorated annual bonus for the year
in which the termination date occurs, based on the actual achievement of the
objectives referenced in Section 4(b). The prorated bonus will be calculated as
the annual bonus based on performance, multiplied by a fraction, the numerator
of which is the number of days preceding the termination date in the year of
termination and the denominator of which is three hundred sixty five (365) (the
“Prorated Bonus”).

(iv)             If Executive timely elects continued health insurance coverage
under COBRA, payment to Executive monthly of a portion of the premium necessary
to continue such coverage for Executive and Executive’s eligible dependents that
is equal to the portion paid for by the Company at the date of termination,
until the conclusion of the time when Executive is receiving continuation of
Base Salary payments under Section 9(c)(ii) above or until Executive becomes
eligible for group health insurance coverage under another employer’s plan,
whichever occurs first, provided however that the Company has the right to
terminate such payment of COBRA premiums on behalf of Executive and instead pay
Executive a lump sum amount equal to the COBRA premium amount described above
times the number of months remaining in the specified period if the Company
determines in its discretion that continued payment of the COBRA premiums is or
may be discriminatory under Section 105(h) of the Code, consistent with Section
409A of the Code, and

-8- 

 



(v)               All Awards and Stock Options that are scheduled to vest on or
before the next succeeding anniversary of the date of termination shall be
accelerated and deemed to have vested as of the termination date; provided that,
for the avoidance of doubt, any performance-based Awards and Stock Options whose
vesting requirements have not been successfully met as of the date of Employee’s
termination of employment or resignation with Good Reason will not accelerate..
All Stock Options that have vested (or been deemed pursuant to the immediately
preceding sentence to have vested) as of the date of Executive’s termination
shall remain exercisable until the earlier of the expiry of ninety (90) days
following such termination or the termination date applicable under the grant.

The separation benefits set forth above are conditioned upon Executive executing
a release of claims against the Company, its parents, subsidiaries and
affiliates and each of its officers, directors, employees, agents, successors
and assigns in substantially the form attached hereto as Exhibit B (the
“Release”) within the time specified therein, which Release is not revoked
within any time period allowed for revocation under applicable law. The salary
continuation described in Section 9(c)(ii) above will be payable to Executive
over time in accordance with the Company’s payroll practices and procedures
beginning on the sixtieth (60th) day following the termination of Executive’s
employment with the Company, provided that the Company, in its sole discretion
but in accordance with Internal Revenue Code Section 409A, may begin the
payments earlier. The Prorated Bonus described in Section 9(c)(iii) above shall
be paid at the date on which the annual bonus would have been paid had Executive
continued in employment, and the COBRA payments Section 9(c)(iv) above shall be
paid monthly beginning on the date on which the salary continuation commences.

(d)               By Notice of Non-Renewal; Termination without Good Reason. If,
pursuant to Section 8(e), Executive terminates his employment hereunder by
written notice of termination without Good Reason or if either Party terminates
Executive’s employment by providing a Notice of Nonrenewal to the other Party,
Executive shall not be entitled to receive any payments or benefits other than
the Accrued Compensation, the Prior Year’s Bonus, rights to indemnification and
directors’ and officers’ liability insurance and as otherwise required by law.

(e)                This Section 9 sets forth the only obligations of the Company
with respect to the termination of Executive’s employment with the Company, and
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
this Section 9, except as required by law or the terms of another employee plan,
program or arrangement covering him. Executive acknowledges and agrees that upon
the termination of his employment with the Company, regardless of the reason or
grounds therefor, he shall resign from any board, organization or foundation
wherein Executive sits or belongs as a representative of the Company.

(f)                The obligations of the Company that arise under this Section
9 shall survive the expiration or earlier termination of this Agreement.

10.              Corporate Transaction.

(a)                Corporate Transaction Defined. The term “Corporate
Transaction” shall have the same meaning as defined in the Company’s 2019
Omnibus Stock Incentive Plan, as in effect on the date of this Agreement.

(b)               Consequence upon Executive’s Termination Without Cause or
Executive’s Resignation With Good Reason. Upon Executive’s termination of
employment without Cause or Executive’s resignation of employment with Good
Reason within twenty-four (24) months after a Corporate Transaction, the Company
shall provide Executive the following separation benefits:

(i)                 Payment of the Accrued Compensation, the Prior Year Bonus,
rights to indemnification and directors’ and officers’ liability insurance and
any rights or privilege otherwise required by law,

(ii)               Payment to Executive of an amount equal to nine (9) months of
his Base Salary and full target bonus as in effect for the year of termination,
which shall be paid over a period of nine (9) months following the termination
date,

-9- 

 



(iii)             Payment to Executive of the Prorated Bonus,

(iv)             If Executive timely elects continued health insurance coverage
under COBRA, payment to Executive monthly of a portion of the premium necessary
to continue such coverage for Executive and Executive’s eligible dependents that
is equal to the portion paid for by the Company at the date of termination,
until the conclusion of the time when Executive is receiving continuation of
Base Salary and bonus payments under Section 9(c)(ii) above or until Executive
becomes eligible for group health insurance coverage under another employer’s
plan, whichever occurs first, provided however that the Company has the right to
terminate such payment of COBRA premiums on behalf of Executive and instead pay
Executive a lump sum amount equal to the COBRA premium amount described above
times the number of months remaining in the specified period if the Company
determines in its discretion that continued payment of the COBRA premiums is or
may be discriminatory under Section 105(h) of the Code, consistent with Section
409A of the Code, and

(v)               All unvested Awards and unvested Stock Options held by
Executive shall be accelerated and deemed to have vested as of the date of the
Executive’s termination of employment. All Stock Options that have vested (or
been deemed pursuant to the immediately preceding sentence to have vested) as of
the date of Executive’s termination of employment shall remain exercisable until
the earlier of the expiry of twelve (12) months following such termination or
the termination date applicable under the grant.

The separation benefits set forth above are conditioned upon Executive executing
a Release within the time specified therein, which Release is not revoked within
any time period allowed for revocation under applicable law. The salary and
bonus continuation described in Section 10(b)(ii) above will be payable to
Executive over time in accordance with the Company’s payroll practices and
procedures beginning on the sixtieth (60th) day following the termination of
Executive’s employment with the Company, provided that the Company, in its sole
discretion but in accordance with “Section 409A” (defined below), may begin the
payments earlier. The Prorated Bonus described in Section 10(b)(iii) above shall
be paid at the date on which the bonus would have been paid had Executive
continued in employment, and the COBRA payments described in Section 10(b)(iv)
above shall be paid monthly beginning on the date on which the salary
continuation commences.

(c)                Potential Adjustments due to Tax Implications.
Notwithstanding anything in this Agreement or any other agreement between
Executive and the Company to the contrary, but subject to this Section 10(c),
the Company will effectuate the acceleration contemplated under Section 10(b)
and will make the payments and other acceleration of benefits under this
Agreement and other compensatory arrangements without regard to whether Section
280G of the Code would limit or preclude the deductibility of such payments or
benefits. However, if reducing or eliminating any payment and/or other benefit
(including the vesting of his options or other equity compensation) would
increase the “Total After-Tax Payments” (defined below), then the amounts
payable to Executive will be reduced or eliminated as follows (or in such other
manner as Executive may specify at the applicable time if permitted to do so
without violation of Internal Revenue Code Sections 280G, 409A and 4999) to the
extent necessary to maximize such Total After-Tax Payments:

(i)                 first, by reducing or eliminating any cash payments or other
benefits (other than the vesting of any options or stock) and

(ii)               second, by reducing or eliminating the vesting of options and
stock that occurs as a result of a Corporate Transaction or other event covered
by Section 280G of the Code in reverse order of vesting and with grants whose
parachute value is calculated without regard to Treasury Regulations 280G-1 Q&A
24(c) being reduced prior to those subject to Q&A 24(c).

The Company’s independent, certified public accounting firm will determine
whether and to what extent payments or vesting are required to be reduced or
eliminated in accordance with the foregoing. If there is ultimately determined
to be an underpayment of or overpayment to Executive under this provision, the
amount of such underpayment or overpayment will be immediately paid to Executive
or refunded by him, as the case may be, with interest at the applicable federal
rate under the Code. The term “Total After Tax Payments” means the total value
of all “parachute payments” (as that term is defined in Section 280G(b)(2) of
the Code) made to Executive or for his benefit (whether made under the Agreement
or otherwise), after reduction for all applicable federal taxes (including,
without limitation, the tax described in Section 4999 of the Code). The cost of
the accountant shall be paid by the Company and the accountant shall deliver to
the parties its calculations in a form that can be relied upon for filing of tax
returns. The calculations made pursuant to this section shall be made by
allocating the full summary compensation table value (from the latest filed
proxy) or an estimate thereof of the Executive’s annual total compensation to
the noncompete set forth in this Agreement.

-10- 

 



11.              Indemnification.

The Company shall defend and indemnify Executive regard to his capacities with
the Company, its affiliates and its benefit plans to the fullest extent
permitted under the Delaware General Corporate Law (the “DGCL”). The Company
shall also maintain a policy for indemnifying its officers and directors,
including but not limited to Executive, for all actions permitted under the DGCL
taken in good faith pursuit of their duties for the Company, including, but not
limited to, the obtaining of an appropriate level of directors and officers
liability insurance coverage and including such provisions in the Company’s
bylaws or certificate of incorporation, as applicable and customary. Executive
shall be designated as a named insured on such directors and officers liability
insurance policy. Executive’s rights to, and the Company’s obligation to
provide, indemnification shall survive termination of this Agreement.

12.              Compliance with Code Section 409A.

(a)                Intent of the Parties. The intent of the Parties is that the
payments, compensation and benefits under this Agreement will be exempt from or
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (collectively “Section
409A”) and, in this connection, the Agreement shall be interpreted to be exempt
or in compliance with Section 409A. Further, if any benefit or payment payable
under this Agreement is deemed to not comply with Section 409A, the Company and
Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereunder) so that either (i) Section 409A will not apply or (ii)
compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to Executive the after-tax economic
equivalent of what otherwise has been provided to Executive pursuant to the
terms of this Agreement, and provided further, that any deferral of payments or
other benefits shall be only for such time period as may be required to comply
with Section 409A.

(b)               Potential Delay of Payment(s) and Adjustments. For the
avoidance of doubt, the Parties intend that payments of the separation benefits
set forth in Section 9 and Section 10 above satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).
If any payment, compensation or other benefit provided to Executive in
connection with his separation from service is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of Section
409A and Executive is a “specified employee” within the meaning of Section 409A,
no part of such payments shall be paid before the day that is six (6) months
plus one (1) day after the termination date or his earlier death (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to Executive during the period between the termination date and the New
Payment Date shall be paid to Executive in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.

(c)                Separation from Service. Notwithstanding anything to the
contrary set forth herein, any payments and benefits provided under Section 9 or
Section 10 above that constitute “deferred compensation” within the meaning of
Section 409A will not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)),
unless the Company reasonably determines that such amounts may be provided to
Executive without causing Executive to incur additional tax under Section 409A.

(d)               Installments; Year of Payment. If any payment, compensation or
other benefit required by the Agreement is to be paid in a series of installment
payments, each individual payment in the series shall be considered a separate
payment for purposes of Section 409A. In no event may Executive designate the
year of payment of a benefit under this Agreement, except in accordance with
Section 409A.

13.              Miscellaneous.

(a)                Governing Law. This Agreement and all questions relating to
its validity, interpretation, performance, remediation, and enforcement
(including, without limitation, provisions concerning limitations of actions)
shall be governed by and construed in accordance with the substantive laws of
the State of Delaware, notwithstanding any choice-of-law doctrines of that
jurisdiction or any other jurisdiction that ordinarily would or might cause the
substantive law of another jurisdiction to apply.

-11- 

 



(b)               Company Policies. All incentive compensation under this
Agreement shall be subject to the terms of any clawback, recoupment or other
policies approved by the Board and applicable to executive officers of the
Company.

(c)                Personal Jurisdiction. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY ACTION OR PROCEEDING RELATING IN ANY WAY TO THIS AGREEMENT
MAY ONLY BE BROUGHT AND ENFORCED IN THE STATE OR FEDERAL COURTS LOCATED IN UNION
COUNTY, NEW JERSEY, TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFORE.
THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING. THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN SUCH COURTS, AS
WELL AS ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM.

(d)               Service of Process. THE PARTIES FURTHER IRREVOCABLY CONSENT TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN THE MANNER AND
TO THE ADDRESS SPECIFIED IN SECTION 13(i) OF THIS AGREEMENT.

(e)                Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT THEREOF. EACH OF THE PARTIES HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

(f)                Assignment. This Agreement, and Executive’s rights and
obligations hereunder, may not be assigned by Executive. The Company may assign
its rights, together with its obligations, hereunder only in connection with any
sale, transfer or other disposition of all or substantially all of its business
or assets and to an assignee who assumes such obligations by law or in writing.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and their respective heirs, legal
representatives, successors and assigns.

(g)                Amendment. This Agreement cannot be amended orally, or by any
course of conduct or dealing, but only by a written agreement duly executed by
the Parties.

(h)               Waiver. The failure of either Party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith, and such terms, conditions and provisions shall remain in full force
and effect. No waiver of any term or condition of this Agreement on the part of
either Party shall be effective for any purpose whatsoever unless such waiver is
in writing and signed by such Party. Unless the written waiver instrument
expressly provides otherwise, no waiver by a Party of any right or remedy or
breach by the other Party in any particular instance shall be construed to apply
to any right, remedy or breach arising out of or related to a subsequent
instance.

(i)                 Notices. All notices, demands or other communications
desired or required to be given by a Party to the other Party shall be in
writing and shall be deemed effectively given upon (i) personal delivery to the
Party to be notified, (ii) upon confirmation of receipt of fax or other
electronic transmission, (iii) one business day after deposit with a reputable
overnight courier, prepaid for priority overnight delivery, or (iv) five days
after deposit with the United States Postal Service, postage prepaid, certified
mail, return receipt requested, in each case to the Party to be notified at the
Company’s principal executive officers in the case of the Company and at the
latest address of the Executive on the books of the Company in the case of the
Executive; or to such other addresses and to the attention of such other
individuals as either Party shall have designated to the other by notice given
in the foregoing manner.

-12- 

 



(j)                 Entire Agreement. This Agreement sets forth the entire
agreement and understanding of the Parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral between the Parties, relating to the subject matter hereof.

(k)               Affiliate and Control Defined. As used in this Agreement, the
term “affiliate” of a specified Person shall mean and include any Person
controlling, controlled by or under common control with the specified Person. A
Person shall be deemed to “control” another Person if such first Person
possesses directly or indirectly the power to direct, or cause the direction of,
the management and policies of the second Person, whether through the ownership
of voting securities, by contract or otherwise.

(l)                 Captions, Headings and Cross-References. The section
headings contained herein are for reference purposes and convenience only and
shall not in any way affect the meaning or interpretation of this Agreement.
Except as expressly set forth otherwise, all cross-references to sections refer
to sections of this Agreement.

(m)             Severability. In addition to, and not in conflict with, the
provisions of Sections 6(b) and 6(f), the Parties agree that each and every
provision of this Agreement shall be deemed valid, legal and enforceable in all
jurisdictions to the fullest extent possible. Any provision of this Agreement
that is determined to be invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction, be adjusted and reformed rather than voided, if
possible, in order to achieve the intent of the Parties. Any provision of this
Agreement that is determined to be invalid, illegal or unenforceable in any
jurisdiction which cannot be adjusted and reformed shall for the purposes of
that jurisdiction, be voided. Any adjustment, reformation or voidance of any
provisions of this Agreement shall only be effective in the jurisdiction
requiring such adjustment or voidance, without affecting in any way the
remaining provisions of this Agreement in such jurisdiction or adjusting,
reforming, voiding or rendering that provision or any other provision of this
Agreement invalid, illegal or unenforceable in any other jurisdiction.

(n)               Counterpart Execution. This Agreement may be executed in one
or more counterparts each of which shall be an original document and all of
which together shall constitute one and the same instrument. The Parties
acknowledge that this Agreement may be executed and delivered by means of
electronic signatures and that use and acceptance of electronic signatures to
bind the Parties represents the voluntary agreement and intention of the Parties
to conduct this transaction by electronic means. The Parties agree that
execution and delivery by electronic means will have the same legal effect as if
signatures had been manually written on this Agreement. This Agreement will be
deemed lawfully executed by the Parties by such action for purposes of any
statute or rule of law that requires this Agreement to be executed by the
Parties to make the mutual promises, agreements and obligations of the Parties
set forth herein legally enforceable. Facsimile and .pdf exchanges of signatures
will have the same legal force and effect as the exchange of original
signatures. THE PARTIES HEREBY WAIVE ANY RIGHT TO RAISE ANY DEFENSE OR WAIVER
BASED UPON EXECUTION OF THIS AGREEMENT BY MEANS OF ELECTRONIC SIGNATURES IN ANY
PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT. The Parties agree that
the legal effect, validity and enforceability of this Agreement will not be
impaired solely because of its execution in electronic form or that an
electronic record was used in its formation. The Parties acknowledge that they
are capable of retaining electronic records of this transaction.

IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date set forth above.

Signature page follows.

-13- 

 

 



CORMEDIX   EXECUTIVE       /s/ Khoso Baluch   /s/ John L. Armstrong Date: April
17, 2020   John L. Armstrong           Date: April 17, 2020





-14- 

 

 

EXHIBIT A

PRIOR INVENTIONS



-A-1- 

 

 



EXHIBIT B

RELEASE

 

Separation Agreement and Release

 

This Separation Agreement and Release (the “Agreement”) sets forth the terms of
your separation from employment with CorMedix Inc. (the "Company"). If you
understand and agree with these terms, please sign in the space provided below.
If you and the Company sign below, this will be a legally binding document
representing the entire agreement between you and the Company regarding the
subjects it covers. We will refer to this document as the "Agreement."

Termination Date. Your last day of work with the Company will be XXX.

Consideration. The Company will pay you [DESCRIBE SEVERANCE PAY AND PAYMENT
DATES], if you sign and do not revoke this Agreement. The severance pay is
provided pursuant to the terms of the Employment Agreement dated April 17, 2020
between you and the Company (the “Employment Agreement”).

Release of Claims. In exchange for the payment(s) described in the Consideration
clause, you hereby waive all claims available under federal, state or local law
against the Company, its parent, partners and affiliates, and its and their
respective directors, officers, employees, agents, insurers and reinsurers, and
employee benefit plans (and the trustees, administrators, fiduciaries, insurers
and reinsurers of such plans) past, present, and future, their heirs, executors,
administrators, representatives, successors and assigns arising out of your
employment with the Company or the termination of that employment, including but
not limited to all claims arising under the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Employee Retirement Income Security Act, the Equal
Pay Act, the Genetic Information Non-discrimination Act, the Family and Medical
Leave Act, Section 1981 of U.S.C, Title VII of the Civil Rights Act, and you
also hereby waive your rights under the following statutes to the fullest extent
permissible under applicable state and local laws including, but not limited to
the New Jersey Law Against Discrimination, New Jersey Equal Pay Act, New Jersey
Civil Rights Law, New Jersey Security and Financial Empowerment Act, New Jersey
Conscientious Employee Protection Act, New Jersey Family Leave Act, New Jersey
Wage and Hour Law, New Jersey WARN Laws, retaliation provisions of New Jersey
Workers' Compensation Law, as well as wrongful termination claims, breach of
contract claims, discrimination claims, harassment claims, retaliation claims,
whistleblower claims (to the fullest extent they may be released under
applicable law), defamation or other tort claims, and claims for attorneys’ fees
and costs. You are not waiving your right to vested benefits under the written
terms of the Company 401(k) Plan, claims for unemployment or workers’
compensation benefits, any medical claim or any judgment or monetary awards or
settlements that may arise related to medical benefits under the group health
plan sponsored by the Company, claims arising after the date on which you sign
this Agreement, claims that are not otherwise waivable under applicable law, or
claims to indemnification under Section 11 of the Employment Agreement. You
acknowledge that you have not made any claims or allegations related to sexual
harassment or sexual abuse and none of the payments set forth in this Agreement
are related to sexual harassment or sexual abuse.

Medicare Disclaimer. You represent that you are not a Medicare Beneficiary as of
the time you enter into this Agreement.

Limit on Disclosures. You shall not disclose or cause to be disclosed the terms
of this Agreement to any person (other than your spouse or domestic/civil union
partner, attorney and tax advisor), except pursuant to a lawful subpoena, as set
forth in the Reports to Government Entities clause below, or as otherwise
permitted by law. This provision is not intended to restrict your legal right to
discuss the terms and conditions of your employment.

Restrictive Covenants. You agree to comply with the confidentiality, inventions,
non-competition, non-solicitation and non-disparagement provisions of the
Employment Agreement according to their terms.

Reports to Government Entities. Nothing in this Agreement, including the Limit
on Disclosures or Release of Claims clauses, restricts or prohibits you from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the "Regulators"), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. However, to the maximum extent permitted by law, you
are waiving your right to receive any individual monetary relief from the
Company or any others covered by the Release of Claims resulting from such
claims or conduct, regardless of whether you or another party has filed them,
and in the event you obtain such monetary relief the Company will be entitled to
an offset for the payments made pursuant to this Agreement. This Agreement does
not limit your right to receive an award from any Regulator that provides awards
for providing information relating to a potential violation of law. You do not
need the prior authorization of the Company to engage in conduct protected by
this paragraph, and you do not need to notify the Company that you have engaged
in such conduct.

-B-1- 

 



Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

Non-Admission of Liability. Nothing in this Agreement is an admission of any
wrongdoing, liability or unlawful activity by you or by the Company.

No Other Amounts Due. You acknowledge that the Company has paid you all wages,
salaries, bonuses, benefits and other amounts earned and accrued, less
applicable deductions, and that the Company has no obligation to pay "any
additional amounts other than the payments described in the Consideration Clause
of this Agreement.

Addendum to General Release for Age Claims. In addition to all other claims
released for the payment(s) described in the Consideration clause, you hereby
waive all claims available against the Company and the directors, officers,
employees, employee benefit plans and agents of the Company arising out of your
employment with the Company or the termination of that employment under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act.

Acknowledgement of Voluntariness and Time to Review. You acknowledge that:

·you read this Agreement and you understand it;

·you are signing this Agreement voluntarily in order to release your claims
against the Company in exchange for payment that is greater than you would
otherwise have received;

·you are signing this Agreement after the date of your separation from the
Company and you were offered at least 21 days to consider your choice to sign
this Agreement;

·the Company advises you to consult with an attorney;

·you know that you can revoke this Agreement within 7 days of signing it and
that the Agreement does not become effective until that 7-day period has passed.
To revoke, contact xxx; and

·you agree that changes to this Agreement before its execution, whether material
or immaterial, do not restart your time to review the Agreement.

Duty of Cooperation. You agree to cooperate fully and in a timely manner with
the Company and its counsel with respect to any matter (including any
litigation, investigation or governmental proceeding) which relates to your
employment with the Company. This cooperation may include appearing from
time-to-time for conferences and interviews, and providing the officers of the
Company and its counsel with the full benefit of your knowledge with respect to
any such matter. Subject to the Company's prior approval, the Company will
reimburse you for reasonable out-of-pocket costs and expenses such as travel
expenses, and will endeavor to set meeting times that are mutually agreeable.

Governing Law. This Agreement shall be governed by the laws of New Jersey
without reference to that jurisdiction's choice of law rules.

Return of Records and Equipment. You agree that you have returned all Company
property, including but not limited to keys, ID card, cell phone, PDA, and
Company documents and information (either hard copy or electronic) other than
records related solely to your own compensation or benefits.

Severability. In the event a court, arbitrator or other entity with jurisdiction
determines that any portion of this Agreement (other than the general release
clause) is invalid or unenforceable, the remaining portions of the Agreement
shall remain in full force and effect.

[Signature Page Follows]

-B-2- 

 



The Company hereby advises you to consult with an attorney prior to signing this
Agreement. You acknowledge that you have had a reasonable amount of time to
consider the terms of this Agreement and you sign it with the intent to be
legally bound.

 

 

CorMedix Inc.           Date:                  

Employee:

            Date:      







[TO BE SIGNED AFTER TERMINATION OF EMPLOYMENT]



-B-3- 

